DETAILED ACTION
This office action is in response to the RCE filed on 01/21/2022. Claims 1, 3-5, 6, 8, 9, and 10 have been amended, claims 2 and 7 have been cancelled and new claim 11 has been added. Claims 1, 3-5, 6, 8, 9, 10, and 11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method for partitioning a picture into a plurality of tiles or a plurality of slices in encoding/decoding a video signal.
Prior art:
Lee (US 2018/0352221) 
Lainema (US 2016/0165248)
	The closest prior art Lee paragraphs 158-159 disclose a syntax related to the block shape information or the partition shape information… the decoder 120 may determine a kind of 
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “determining, based on whether a first slice is the last one among a plurality of slices in the current picture or not, whether to decode tile index differential information for the first slice”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1, 3-5, 6, 8, 9, 10, and 11 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481